tcmemo_2003_242 united_states tax_court william r duren petitioner v commissioner of internal revenue respondent docket no filed date william r duren pro_se edwin a herrera and hieu nguyen for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike as to the taxable years and motion to dismiss unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background petitioner timely electronically filed his federal_income_tax return on his tax_return petitioner listed his address a sec_992 east 46th st los angeles ca l a address on or about date petitioner was incarcerated in california state prison petitioner was imprisoned in facilities at the following locations delano california from march until date susanville california from date until date soledad california from date until date and norco california from date until date prior to his incarceration petitioner obtained a post office box for all his mail to be sent while he was incarcerated the post office box address was p o box hawthorne ca hawthorne address petitioner gave keys to the post office box to his mother and sister so they could pick up his mail for him at the time he was incarcerated however petitioner did not advise respondent of a change_of address on date respondent received a form_1040 u s individual_income_tax_return for bearing petitioner’s name form_1040 the front page of the form_1040 listed petitioner’s address as p o box los angeles california the schedule c profit or loss from business and form 1040v payment voucher attached to the form_1040 however listed the l a address the p o box on the front page of the form_1040 was handwritten the remainder of the return was filled in with a typewritten computer generated font the handwritten p o box was not in petitioner’s handwriting petitioner did not prepare or sign the form_1040 petitioner was not sure who prepared the form_1040 for him but believed it was either h_r block or his mother on date respondent mailed petitioner a statutory_notice_of_deficiency for respondent mailed the notice_of_deficiency for to the l a address on date even though it was unsigned respondent processed the form_1040 and entered it into respondent’s computer system sometime in late while imprisoned at the susanville california facility petitioner contacted respondent by letter because he was concerned about filing his income_tax returns on date the internal_revenue_service irs mailed a letter dated date to petitioner in susanville california in this letter the irs thanked this address combined part of the l a address and part of the hawthorne address petitioner for his cooperation the letter was signed by derome bratvold chief adjustments branch this was the first response petitioner received from respondent petitioner was not sure what year or what issues the date letter regarded petitioner however believed that this letter was in response to his concerns regarding filing his income_tax return in a date letter from the irs mailed to petitioner in soledad california the irs thanked petitioner for his interest in paying his delinquent taxes and for submitting a financial statement form 433-f collection information statement the letter referenced petitioner’s tax_year acknowledged that petitioner was in state prison apologized for any inconvenience the irs caused petitioner and thanked him for his cooperation this letter was signed by m brown chief accounts management branch petitioner never contacted respondent to specifically direct respondent to use a different address than the l a address on date however respondent mailed petitioner a notice_of_deficiency for to his prison address on date petitioner filed a petition with the court disputing respondent’s determinations for and the envelope containing the petition bears a postmark of date we have previously noted that during this time period the court was experiencing significant anthrax-related mail delays gibson v commissioner tcmemo_2002_218 at the time he filed the petition petitioner resided in california the petition did not comply with the rules of the court as to the form and content of a proper petition on date the court ordered petitioner to file an amended petition on or before date on the form enclosed with the order on date petitioner was paroled on date petitioner filed an amended petition dated date with the court on the form provided to him disputing his tax_liabilities for and discussion our jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 91_tc_1019 90_tc_142 83_tc_626 the court’s jurisdiction is strictly limited by statute and unless a petition is filed within the time prescribed by statute we lack jurisdiction and must dismiss the case see 46_tc_499 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the see supra note taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer’s last_known_address sec_6212 81_tc_42 the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside the united_states from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 and in the objection to the motion to dismiss petitioner did not object to the dismissal of and at the hearing petitioner agreed with respondent that he was not issued and did not receive a notice_of_deficiency for or and that the motion to dismiss should be granted for those years accordingly we shall grant the motion to dismiss with regard to and on date respondent mailed the notice_of_deficiency for to petitioner on date as of the date of the mailing of the notice_of_deficiency sec_301_6212-2 proced admin regs regarding the definition of last_known_address was neither final nor proposed see fed reg date final_regulation fed reg date proposed regulation petitioner filed the petition with the court in an envelope bearing a postmark of date accordingly the court received and filed the petition which was postmarked more than days after the mailing of the notice_of_deficiency for thus the issue is whether respondent sent the notice_of_deficiency for to petitioner’s last_known_address a taxpayer can have only one last_known_address on the date that a notice_of_deficiency is issued abeles v commissioner supra pincite what knowledge the commissioner has acquired concerning the taxpayer’s address is a question of fact 857_f2d_676 9th cir affg 88_tc_1042 the commissioner must exercise reasonable diligence in ascertaining the taxpayer’s correct address however he is entitled to treat the address appearing on a taxpayer’s return as the last_known_address in the absence of clear and concise notification from the taxpayer directing the commissioner to use a different address id abeles v commissioner supra pincite a subsequently filed tax_return with a new address may give the commissioner notice of a change_of address king v commissioner supra pincite correspondence bearing an address different from that on the most recent return does not by itself constitute clear and concise notice in order to supplant the address on his her most recent return the taxpayer must clearly indicate that the former address is no longer to be used id pincite after becoming aware of a taxpayer’s change_of address the commissioner must exercise reasonable care and diligence in ascertaining and mailing the notice_of_deficiency to the correct address monge v commissioner supra pincite this obligation however arises only if the commissioner becomes aware of an address change prior to mailing the deficiency_notice id the taxpayer’s most recently filed return is the return which has been properly processed by an irs service_center such that the address appearing on the return was available to the commissioner’s agent when that agent prepared the notice_of_deficiency concerning the previously filed return abeles v commissioner supra pincite the address from the more recently filed return is available to the agent issuing the notice_of_deficiency concerning the previously filed return if such address could be obtained by a computer generation of an irs computer transcript using the taxpayer’s identification_number id petitioner’s contention that the notice_of_deficiency for was not sent to his last_known_address is incorrect for several reasons first petitioner did not file a return for the form_1040 that petitioner sent to the irs was unsigned i n order for a form_1040 to constitute a valid income_tax return it must be signed by the taxpayer under penalties of perjury 65_tc_68 affd without published opinion 559_f2d_1207 3d cir accordingly petitioner’s most recently filed return at the time of the mailing of the notice_of_deficiency for appears to be his return cf king v commissioner supra pincite second even if the form_1040 is considered to be a subsequently filed tax_return it did not operate to change petitioner’s last_known_address for purposes of the notice_of_deficiency for even though the form_1040 was not signed respondent processed the form_1040 respondent entered the form_1040 into his computer system on date--5 days after the mailing of the notice_of_deficiency for accordingly respondent was not aware of a change_of address prior to mailing the notice_of_deficiency for in 935_f2d_1066 9th cir affg tcmemo_1989_439 the taxpayer filed a return showing a new address on date this new return however had not been processed by the irs so as to be available through a computer inquiry by the agent who sent the notice_of_deficiency on date the u s court_of_appeals for the ninth circuit agreed with us that the reasonable business requirements of the irs necessitated time for the processing of the filed return through its computer facilities in order for the new address to be available the amount of time between the filing of the return and the date of the notice of deficiency--63 days--did not exceed a reasonable_time for processing the information and the change_of address was not reasonably available to the agent sending the notice_of_deficiency id pincite in the case at bar respondent processed the form_1040 even though it was unsigned in days the amount of time between the receipt of the form_1040 and the date of the notice of deficiency--only days--did not exceed a reasonable_time for processing the information accordingly the change_of address was not reasonably available to the agent sending the notice_of_deficiency for id third petitioner’s correspondence with respondent was insufficient to alert respondent of a change_of address king v commissioner supra pincite petitioner testified at the hearing oh no i never wrote them specifically stating that here is my change_of address i just wrote them from different addresses with different issues petitioner never provided a clear and concise notification of a change_of address to respondent we note that if this change_of address had been available it was unlikely that petitioner would have received the notice_of_deficiency for the address on the front of the form_1040 was a combination of the l a address and the hawthorne address additionally two letters respondent sent to this address were returned to respondent by the u s postal service as undeliverable because there was no such address with regard to the notice_of_deficiency for this is not an instance of repeated contact by a taxpayer from a single address over a long period of time prior to the issuance of the notice_of_deficiency in this case it is not clear whether petitioner contacted the irs prior to the mailing of the notice_of_deficiency for furthermore petitioner’s first letter to the irs concerned questions regarding filing his income_tax return for we hold that respondent mailed the notice_of_deficiency for to petitioner’s last_known_address and petitioner failed to timely file a petition for accordingly we shall grant the motion to dismiss with regard to to reflect the foregoing an appropriate order will be issued in fact after petitioner had established regular contact with respondent for a period of almost years respondent mailed the notice_of_deficiency for to petitioner at his prison address the date letter to petitioner in susanville calif is the earliest letter petitioner received from respondent
